Citation Nr: 1214845	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 9, 1982, to July 13, 1982, with eight months of prior inactive service with the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama. 

In June 2010, the Veteran testified a personal hearing before a Decision Review Officer (DRO) of the RO.  A transcript of the hearing is of record.

This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the January 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  A Supplemental Statement of the Case was issued in January 2012 by the VA Appeals Management Center (AMC) which continued the denial of the claim.  The case is now returned to the Board.  

In addition to the Veteran's paper claims file, there is a Virtual VA paperless claims file associated with his claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issue on appeal.

In June 2010, the Veteran filed a claim seeking service connection for prostate cancer.  This issue has not yet been addressed by the RO, and is referred to the RO for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].


FINDING OF FACT

Multiple sclerosis was not shown until nearly two decades after separation from active duty and has not been shown by competent medical evidence, or competent and credible lay evidence, to be related to the Veteran's active duty.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011); Biggins v. Derwinski, 1 Vet. App. 474 (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In correspondence dated in May 2006, January 2011, December 2011, and January 
2012 RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The foregoing correspondence also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2010 hearing, the Decision Review Officer clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the Decision Review Officer questions regarding his claim.  The Board, therefore, concludes that the duty under Bryant has been fulfilled. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  In the January 2011 Remand, the Board requested the AMC obtain the Veteran's records from the Social Security Administration and all of his records from the Alabama Army National Guard, including a breakdown of any periods of active duty, ACDUTRA, or inactive duty for training (INACDUTRA).  The record reflects that the Veteran's records from the Social Security Administration were obtained.  Further, the RO obtained service personnel records from the Alabama Army National Guard which verified that the Veteran's period of service from June 9, 1982, to July 13, 1982, was identified as active duty for training.  The Veteran has been medically evaluated in conjunction with his claim.  Thus, the duties to notify and assist have been met.

The Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including multiple sclerosis, when such has manifested to a compensable degree within the initial seven years from the date of separation.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  However, presumptive periods do not apply for either ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

To establish status as a "Veteran" based upon a period of active duty for training (ACDUTRA), a claimant must establish that she was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  See 38 C.F.R. § 3.1(a), (d) (2011); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.6(a) (2011). 

As noted, service connection may be granted on a presumptive basis for multiple sclerosis when the disability has manifested to a compensable degree within the initial seven years from the date of separation.  However, presumptive periods do not apply for either ACDUTRA or INACDUTRA service. 

Here, during the June 2010 hearing, the Veteran testified that he participated in the Delayed Entry Program from September 1981 until he began basic training at Fort Knox in June 1982.  His Armed Forces of the United States Report of Transfer or Discharge (DD 214) indicates that he served from June 9, 1982, to July 13, 1982.  

Pursuant to the Board's January 2011 Remand, the AMC obtained service personnel records from Alabama Army National Guard which indicate that the Veteran's June 1982 to July 1982 service was ACDUTRA.  Accordingly, based on the nature of the Veteran's service, service connection may not be established on a presumptive basis.

Having determined that service connection may not be established on a presumptive basis, the Board will now address whether the Veteran's claim may be granted under a direct service connection theory of entitlement. 

The record indicates that Veteran was diagnosed with multiple sclerosis in September 2001.  Thus, evidence of a current disability has been demonstrated.  His June 1982 enlistment examination revealed that he had a grade III/VI systolic heart murmur.  Based on this finding, an Entrance Physical Standards Board found that he was unfit for enlistment due to a pre-existing medical condition.  The record indicates that he was medically discharged in July 1982.  The remainder of his service treatment records are negative for any treatment, complaints, or diagnosis of multiple sclerosis.  Accordingly, evidence of an in-service disease or injury has not been demonstrated, and the Veteran's claim fails on this basis alone. 

In the absence of an in-service disease or injury, it follows that a competent and credible nexus, is also lacking.  Indeed, the evidence of record does not include any competent statements attempting to link the Veteran's currently diagnosed multiple sclerosis to his active service. 

In this capacity, the Board observes that the Veteran was afforded a VA examination in May 2011 to determine the etiology of his multiple sclerosis.  After reviewing the Veteran's claims file and conducting a physical examination, the VA examiner observed that the Veteran was diagnosed with "multiple sclerosis in 2001, some 19 years after his discharge from military service."  While the Veteran reported that he had aches and pains in the intervening years, there were no medical records available for review from 1982 to 2001, and the examiner indicated that it could not be determined whether the Veteran developed symptoms of multiple sclerosis with seven years of his discharge from active duty without resorting to speculation.  It was noted that this opinion was based on the lack of "specific information of any neurological findings or diagnosis in the intervening years." 

In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the United States Court of Appeals for Veterans Claims (Court) examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'"  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id at 390.

In this case, the May 2011 VA examiner acknowledged the Veteran's complaints of aches and pains occurring between his separation from service and his diagnosis of multiple sclerosis in 2001, but stated that because "there is no specific information of any neurological findings or diagnosis in the intervening years, it cannot be determined whether the Veteran developed symptoms of multiple sclerosis with[in] seven years following discharge from military service without resort[ing] to mere speculation."  As a result, the VA examiner's opinion signals the need for more information, specifically, treatment records documenting the Veteran's complaints and any neurological findings from 1982 to 2001. 

As discussed above in the Board's VCAA discussion, the RO has requested the Veteran identify or submit any relevant medical treatment records.  While the Veteran has submitted his private treatment records, and VA has obtained his records from the Social Security Administration, the claims file does not contain any medical evidence documenting complaints or treatment for aches and pains between 1982 and 2001. 

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of neurological symptoms between 1982 and 2001.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

As the VA examiner indicated that "specific information of any neurological findings or diagnosis in the intervening years" was necessary to form a valid medical opinion, and the claims folder does not contain such evidence, and the Veteran has not identified any potential sources where such information could be obtained, the Board finds that a remand for an additional medical opinion would be a useless expenditure of scare VA adjudicative resources, and would perpetuate "the hamster-wheel reputation of Veterans law."  See Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting). 

Furthermore, while the VA examiner provided an opinion as to whether the Veteran's multiple sclerosis had its onset within the initial seven years of his separation from service, as noted above, the seven year presumptive period is not for application in this case because it has been determined that the Veteran's only period of active service was ACDUTRA.  Therefore, while the examiner's opinion addressed a question that was not before the Board, there has been no prejudice to the Veteran as the medical opinion was favorable to the Veteran in that it considered not only his military service, but whether multiple sclerosis developed in the initial seven years following his separation.

In his January 2007 notice of disagreement, the Veteran argued that the in-service diagnosis of a heart murmur was a symptom of his multiple sclerosis.  The Board notes, however, that the record does not reflect that he has the medical training or experience necessary to render medical opinions.  That is, the Veteran is not competent to link the heart murmur diagnosed in service to his currently diagnosed multiple sclerosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the Board finds the opinions of the Veteran concerning the etiology of his multiple sclerosis to be of no probative value.  Furthermore, the Board notes that the record does not contain any competent and credible evidence suggesting that the heart murmur identified during the Veteran's enlistment examination was a symptom of multiple sclerosis.  

With respect to the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology, the Veteran has alleged that he has continued to experience "aches and pains" since his discharge in 1982.  See the January 2007 notice of disagreement.  

As noted, there are no post-service treatment records documenting the Veteran's complaints of "aches and pains."  In the June 2010 hearing, however, he specified that some of his "aches and pains" consisted of "back spasms, poor muscles, strained muscles," pleurisy, and kidney stones.  

In this capacity, the Veteran has provided a different account of his medical history while seeking private medical treatment.  Specifically, while receiving treatment in February 2006, he reported that he developed neck pain and back spasms after a 1987 motor vehicle accident.  He also indicated that these symptoms worsened following a second motor vehicle accident in 2003 which resulted in weakness in his legs and arms and occasional burning and numbness in his feet and hands.   His statements to his health care providers, weigh heavily against his contrasting statements made in connection with a claim for monetary benefits from the Government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence]. 

Accordingly, to the extent the Veteran now contends that he has had "aches and pains" since service, the Board finds that such assertions are less than credible and directly contradicted by his private treatment records.  In view of the foregoing, the Board finds that continuity of symptomatology has not been demonstrated by competent or credible evidence.  

Thus, the criteria for service connection for multiple sclerosis have not been met.  Of significance to the Board in this matter is the fact that the claims file contains no competent evidence of a nexus between the Veteran's multiple sclerosis and his ACDUTRA service and no credible evidence of continuity of pertinent symptomatology.  


ORDER

Service connection for multiple sclerosis is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


